Citation Nr: 1814871	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976, and from March 1981 to March 1984.
  
This matter comes before the Board on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2013, the Veteran testified before the undersigned during a Travel Board hearing conducted at the local RO.  A transcript of the hearing is associated with the claims file.

In December 2014 and September 2016, the Board remanded this claim for additional evidentiary development.  Unfortunately, for the reasons provided below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been variously diagnosed as depressive disorder, anxiety disorder, and psychotic disorder.  See June 2015 VA examination report and VA outpatient treatment records dated in June, September, and October 2009. 

As noted in the Board's prior remands, the Veteran has attributed his current psychiatric disorder to his stressful duty as a nuclear missile crewmember.  He has asserted that he worked essentially non-stop for 2 1/2 years without a vacation and was also experiencing family problems.  He recalled in response to this stress he discharged an M-16 into the air on duty on one occasion.  Further, July 2009 VA treatment records show the Veteran's report that his symptoms started while he was in the military working at a nuclear missile site.  Also, a VA nurse practitioner in August 2011 suggested that the Veteran's condition was "related to his military service stay."

The Board's September 2016 remand required development of the evidence, to include obtaining an addendum opinion to address both the potential in service symptoms of a psychiatric disorder, and the August 2011 positive nexus statement, because the June 2015 VA examiner did not consider either.  Specifically, the Board remand required the examiner to consider and discuss whether psychiatric symptoms occurred during service and to also consider and discuss the positive opinion in August 2011.

In October 2016, a VA psychologist submitted an addendum report that essentially restated the June 2015 opinion, and in addressing the August 2011 statement, indicated only that the clinician in 2011 was referencing anxiety and the current diagnosis is depression, and that therefore the 2011 clinician's views were irrelevant.  Although these responses may be sufficiently clear for those trained in medicine, as case law has developed, it will be necessary to seek a more explicit response to the earlier questions posed to adequately address the claim that has been appealed.  Accordingly, although the additional delay is regrettable, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's June 2015 VA mental disorders examination.  The claims file should be made available to the examiner, and if the June 2015 VA examiner is not available for whatever reason, the claims file should be provided to another appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

With respect to each psychiatric disability diagnosed at any time during the pendency of this claim, the reviewer should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise related to an in-service disease or injury. 

In providing the requested opinion, the reviewer should consider and discuss whether psychiatric symptoms may be considered to have occurred during service, to include a discussion of the Veteran's July 2009 report of in-service symptoms.  If any of the Veteran's reported history is considered unreliable, the reasons for thinking so should be set forth.  

The reviewer also should consider and discuss the positive nexus opinions provided by the VA clinician who evaluated the Veteran in August 2011.  Again, the opinion should be offered as to any psychiatric diagnosis present during the pendency of the Veteran's claim, which was filed in September 2009, and which would include the anxiety referenced in the 2011 records.  

If the reviewer's response to these requests would be the same for all psychiatric disability identified during the appeal period, the reviewer may be indicate for purposes of offering a more succinct response.  

In any event, the report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


